Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 12/22/2021 has been entered. Claims 1-9 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 12/22/2021, with respect to claims 1-9 have been fully considered and are persuasive. The rejection of claims 1-9 has been withdrawn. Objection to claim 1 has been withdrawn after application claim is amended to correct the informalities.

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a power supply, configured to supply a power to the MCU, the tuner and a white LED”. The closest prior art of record, LIN et al. U.S. Patent Application Publication No. US 2021/0208210 A1, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631